DETAILED ACTION
This office action is responsive to communication filed on April 14, 2022.
Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot in view of the new grounds of rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The objection to claim 15 is hereby removed in view of Applicant’s response.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the first member includes a tubular body portion”.  However, parent claim 1 previously recites that the first member includes a tubular body portion.  As such, it is unclear if the tubular body portion of claim 6 is the same tubular body portion of claim 1 or a different tubular body portion.  Therefore, claim 6 is deemed indefinite by the Examiner.  If the tubular body portion of claim 6 is amended to correspond to same tubular body portion of claim 1, this claim may fail to limit the parent claim 1 as is required under 35 USC 112(d).
Claim 7 is indefinite as depending from claim 6 and not remedying the deficiencies of claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2010/0103540) in view of Chou (US 2010/0271541) and Byrne et al. (US 8,994,878).

	Consider claim 1, An et al. teaches:
	An integrated image sensor and lens assembly (figures 1 and 2) comprising: 
	a first member (housing, 130) including a set of internal threads and a non-threaded portion spaced axially from the set of internal threads along an optical axis of the integrated image sensor and lens assembly (The housing (130) includes a set of internal screw threads and a non-threaded internal portion extending vertically above the set of internal screw threads along the optical axis in figure 1, paragraph 0038.); and
	a second member (second barrel, 120) extending into the first member (130, see figure 1), the second member (120) supporting at least one lens (i.e. of the lens barrel, 110, figure 1, paragraph 0036) and including a set of external threads configured for engagement with the set of internal threads (see figure 1, paragraph 0038),
	wherein the first member (130) includes a tubular body portion (see figure 2) having a first end (i.e. top end in figures 1 and 2) and an opposite second end (i.e. bottom end in figures 1 and 2), the non-threaded portion being located adjacent the first end (i.e. the top end, see figure 1).
	However, An et al. does not explicitly teach the specific position of the at least one lens within the lens barrel (110).  As such, An et al. does not explicitly teach that the first end is spaced a first distance from the at least one lens and the second end is spaced a second distance from the at least one lens greater than the first distance.
	Chou similarly teaches an integrated image sensor and lens assembly (figures 1 and 2) comprising a first member (positioning frame, 18) including a set of internal threads (see figures 1 and 2, paragraph 0020), a second member (lens holder, 16) extending into the first member (18, see figure 2) and including a set of external threads for engagement with the set of internal threads (see figures 1 and 2, paragraphs 0018 and 0020), wherein the second member (16) supports at least one lens (i.e. lens 20, figure 2, paragraph 0022), and wherein the first member (18) includes a tubular body portion (“short, rectangular tube in shape”, paragraph 0020, figure 1) having a first end (i.e. top end in figures 1 and 2) and an opposite second end (i.e. bottom end in figures 1 and 2).
	However, Chou additionally teaches that the first end (i.e. top end of 18) is spaced a first distance from the at least one lens (20, see figure 1) and the second end (i.e. bottom end of 18) is spaced a second distance from the at least one lens (20) greater than the first distance (see figure 2).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one lens taught by An et al. be placed a greater distance from the second end than from the first end of the tubular body of the first member as taught by Chou for the benefit of creating a camera module which is small and inexpensive (Chou, paragraph 0005).
	An et al. teaches that the first lens barrel (110), housing (130), and second lens barrel (120) are bonded to one another after focusing (paragraph 0047).
	However, the combination of An et al. and Chou does not explicitly teach that said bonding is via an adherent located between the first member and the second member to fixedly connect the first member and the second member.
	Byrne et al. similarly teaches an integrated sensor and lens assembly (figure 1b) including a lens member (32) with a threaded portion (76) provided on the outside thereof (see figure 1b) for connection to a tubular housing member (front housing member, 36), column 5, lines 26-39.
	However, Byrne et al. additionally teaches the threaded portion (76) adhering to the tubular portion (36) using a first adhesive (bonding agent, 80, figure 1b) that is cured (“that is cured using ultra-violet (UV) light”, column 5, lines 34-45).  Byrne et al. teaches that the adhesive is applied to the threaded portion to retain the lenses in a selected position with respect to the imaging element (column 5, lines 39-45)
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the bonding taught by the combination of An et al. and Chou be performed via an adhesive that is cured between respective members as taught by Byrne et al. as this only involves combining prior art elements according to known methods to yield predictable results such as retaining the lenses in a selected position with respect to the imaging element (Byrne et al., column 5, lines 39-45).

	Consider claim 2, and as applied to claim 1 above, An et al. further teaches the at least one lens includes a plurality of lenses spaced axially along the optical axis (figure 1, paragraph 0036).

	Consider claim 4, and as applied to claim 1 above, An et al. further teaches the set of internal threads and the set of external threads are configured to maintain the optical axis in substantially perpendicular relation to a focal plane (see figure 1, paragraphs 0038 and 0047).

	Consider claim 5, and as applied to claim 1 above, An et al. further teaches the set of internal threads and the set of external threads are configured such that relative rotation between the first member and the second member causes a shift in the focal plane along the optical axis (see paragraphs 0037, 0038 and 0048).

	Consider claim 6, and as applied to claim 1 above, An et al. further teaches the first member (130) includes a tubular body portion (see figures 1 and 2).

	Consider claim 7, and as applied to claim 1 above, An et al. further teaches the tubular body portion includes a non-threaded outer surface (see figures 1 and 2).

	Consider claim 8, An et al. teaches:
	An integrated image sensor and lens assembly comprising (figures 1 and 2): 
	a first member (second lens barrel, 120) supporting a lens defining an optical axis (i.e. of the lens barrel, 110, figure 1, paragraph 0036), the first member (120) including: 
	a non-threaded exterior surface (i.e. the bottom surface thereof, as shown in figure 1); and 
	a threaded exterior surface (i.e. on the sides thereof, figure 1, paragraph 0038) positioned axially between the non-threaded exterior surface (i.e. the bottom surface) and the lens (110, see figure 1); 
	a second member (first lens barrel, 110) arranged concentrically with respect to the first member (120, see figures 1 and 2); and
	a third member (housing, 130) arranged concentrically with respect to the first member (120) and the second member (110, see figures 1 and 2), the third member (130) including a tubular body portion defining a non-threaded exterior surface (see figures 1 and 2), the tubular body portion including a first end (i.e. top end in figures 1 and 2), a second end (i.e. bottom end in figures 1 and 2), internal threads located between the first end and the second end (see figures 1 and 2, paragraph 0041), and a non-threaded portion extending from the first end (i.e. top end) towards the internal threads (The housing (130) includes a set of internal screw threads and a non-threaded internal portion extending vertically above the set of internal screw threads along the optical axis in figure 1, paragraph 0038.).
	However, An et al. does not explicitly teach the specific position of the at least one lens within the lens barrel (110).  As such, An et al. does not explicitly teach that the first end is spaced a first distance from the at least one lens and the second end is spaced a second distance from the at least one lens greater than the first distance.
	Chou similarly teaches an integrated image sensor and lens assembly (figures 1 and 2) comprising a third member (positioning frame, 18) including a set of internal threads (see figures 1 and 2, paragraph 0020), a first member (lens holder, 16) extending into the third member (18, see figure 2) and including a set of external threads for engagement with the set of internal threads (see figures 1 and 2, paragraphs 0018 and 0020), wherein the first member (16) supports at least one lens (i.e. lens 20, figure 2, paragraph 0022), and wherein the third member (18) includes a tubular body portion (“short, rectangular tube in shape”, paragraph 0020, figure 1) having a first end (i.e. top end in figures 1 and 2) and an opposite second end (i.e. bottom end in figures 1 and 2).
	However, Chou additionally teaches that the first end (i.e. top end of 18) is spaced a first distance from the at least one lens (20, see figure 1) and the second end (i.e. bottom end of 18) is spaced a second distance from the at least one lens (20) greater than the first distance (see figure 2).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one lens taught by An et al. be placed a greater distance from the second end than from the first end of the tubular body of the third member as taught by Chou for the benefit of creating a camera module which is small and inexpensive (Chou, paragraph 0005).
	An et al. teaches that the first lens barrel (110), housing (130), and second lens barrel (120) are bonded to one another after focusing (paragraph 0047).
	However, the combination of An et al. and Chou does not explicitly teach that said bonding is via an adherent securing together at least one of the first member, the second member, and the third member.
	Byrne et al. similarly teaches an integrated sensor and lens assembly (figure 1b) including a lens member (32) with a threaded portion (76) provided on the outside thereof (see figure 1b) for connection to a tubular housing member (front housing member, 36), column 5, lines 26-39.
	However, Byrne et al. additionally teaches the threaded portion (76) adhering to the tubular portion (36) using a first adhesive (bonding agent, 80, figure 1b) that is cured (“that is cured using ultra-violet (UV) light”, column 5, lines 34-45).  Byrne et al. teaches that the adhesive is applied to the threaded portion to retain the lenses in a selected position with respect to the imaging element (column 5, lines 39-45)
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the bonding taught by the combination of An et al. and Chou be performed via an adhesive that is cured between respective members as taught by Byrne et al. as this only involves combining prior art elements according to known methods to yield predictable results such as retaining the lenses in a selected position with respect to the imaging element (Byrne et al., column 5, lines 39-45).

	Consider claim 9, and as applied to claim 8 above, An et al. further teaches that the third member (1300 includes: a tubular body portions (see figures 1 and 2); and at least one lens supported by the tubular body portion (e.g. at least one lens of the first lens barrel, 110, figure 1, paragraph 0036).

	Consider claim 10, and as applied to claim 8 above, An et al. further teaches that the third member (130) includes: a tubular body portion (see figures 1 and 2); and a base extending radially outward relative to the tubular body portion (see figures 1 and 2).

	Consider claim 11, and as applied to claim 10 above, An et al. further teaches an image sensor substrate (circuit board, 150); and an image sensor (140) supported by the image sensor substrate (see figures 1 and 2, paragraphs 0041 and 0042).

	Consider claim 12, and as applied to claim 11 above, An et al. further teaches that the base is secured to the image sensor substrate (“The housing 130 protects not only the lenses but also the image sensor 140 by being fixedly coupled to the circuit board 150 so as to support the second lens barrel 120.” Paragraph 0041).

	Consider claim 13, and as applied to claim 8 above, An et al. further teaches that the first member (120) includes a tubular body portion (see figure 2); and a radial extension extending radially outward from the tubular body portion (i.e. at the top of the tubular body portion of the first member (120), as shown in figures 1 and 2).

	Consider claim 14, and as applied to claim 13 above, An et al. further teaches that the radial extension includes a non-threaded outer surface (see figures 1 and 2).

	Consider claim 15, An et al. teaches:
	An integrated image sensor and lens assembly (figures 1 and 2) comprising: 
	a first member (housing, 130) including: 
	a tubular body portion (see figure 1) with a lower end (see figures 1 and 2) and an upper end positioned opposite the lower end (see figures 1 and 2);  
	a set of internal threads extending between the lower end and the upper end (see figures 1 and 2, paragraph 0038); and 
	a non-threaded portion extending from the set of internal threads to the upper end (see figures 1 and 2); 
	a second member (second lens barrel, 120) extending into the first member (130, see figure 1), the second member (120) including: 
	an outer surface including: 
	a set of external threads configured for engagement with the set of internal threads (see figure 1, paragraph 0038); and 
	a non-threaded portion spaced axially from the set of internal threads along the optical axis (see figures 1 and 2); and 
	a non-threaded inner surface (see figure 1); and
	a third member (first lens barrel, 110) extending into the second member (120, see figure 1), the third member (110) supporting a lens (“plurality of lenses”, paragraph 0036) and including a non-threaded outer surface positioned adjacent to the non-threaded inner surface of the second member (120, see figure 1). 
	However, An et al. does not explicitly teach that the tubular body of the first member defines a generally uniform inner diameter along the optical axis of the integrated image sensor lens assembly.  Specifically, An et al. shows in figure 1 that the diameter of the non-threaded portion of the tubular body is larger than the diameter of the threaded portion of the tubular body.
	Chou similarly teaches an integrated image sensor and lens assembly (figures 1 and 2) comprising a first member (positioning frame, 18) including a set of internal threads (see figures 1 and 2, paragraph 0020), a second member (lens holder, 16) extending into the first member (18, see figure 2) and including a set of external threads for engagement with the set of internal threads (see figures 1 and 2, paragraphs 0018 and 0020), wherein the second member (16) supports at least one lens (i.e. lens 20, figure 2, paragraph 0022), and wherein the first member (18) includes a tubular body portion (“short, rectangular tube in shape”, paragraph 0020, figure 1) having a first end (i.e. top end in figures 1 and 2) and an opposite second end (i.e. bottom end in figures 1 and 2).
	However, Chou additionally teaches that the tubular body of the first member (18) defines a generally uniform inner diameter along the optical axis of the integrated image sensor lens assembly (see figure 2).	
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the tubular body of the first member taught by An et al. define a generally uniform inner diameter along the optical axis of the integrated image sensor lens assembly as taught by Chou for the benefit of creating a camera module which is small and inexpensive (Chou, paragraph 0005).
	An et al. teaches that the first lens barrel (110), housing (130), and second lens barrel (120) are bonded to one another after focusing (paragraph 0047).
	However, the combination of An et al. and Chou does not explicitly teach that said bonding is via an adherent located between the second member and the third member to fixedly connect the second member and the third member.
	Byrne et al. similarly teaches an integrated sensor and lens assembly (figure 1b) including a lens member (32) with a threaded portion (76) provided on the outside thereof (see figure 1b) for connection to a tubular housing member (front housing member, 36), column 5, lines 26-39.
	However, Byrne et al. additionally teaches the threaded portion (76) adhering to the tubular portion (36) using a first adhesive (bonding agent, 80, figure 1b) that is cured (“that is cured using ultra-violet (UV) light”, column 5, lines 34-45).  Byrne et al. teaches that the adhesive is applied to the threaded portion to retain the lenses in a selected position with respect to the imaging element (column 5, lines 39-45)
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the bonding taught by the combination of An et al. and Chou be performed via an adhesive that is cured between respective members as taught by Byrne et al. as this only involves combining prior art elements according to known methods to yield predictable results such as retaining the lenses in a selected position with respect to the imaging element (Byrne et al., column 5, lines 39-45).

	Consider claim 18, and as applied to claim 15 above, An et al. further teaches that the first member (130) includes: a tubular body portion (see figures 2); and a base extending radially outward relative to the tubular body portion (see figures 2 and 3).

	Consider claim 19, and as applied to claim 18 above, An et al. further teaches an image sensor substrate (circuit board, 150); and an image sensor (140) supported by the image sensor substrate (see figures 1 and 2, paragraphs 0041 and 0042).

	Consider claim 20, and as applied to claim 19 above, An et al. further teaches that the base is secured to the image sensor substrate (“The housing 130 protects not only the lenses but also the image sensor 140 by being fixedly coupled to the circuit board 150 so as to support the second lens barrel 120.” Paragraph 0041, figure 1).
Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 16, the prior art of record does not teach nor reasonably suggest that the second member includes a radial extension extending radially outward relative to the outer surface, the radial extension including a first non-threaded outer wall, in combination with the other elements recited in parent claim 15.  Specifically, the combination of An et al. and Chou does not explicitly teach combining the generally uniform inner diameter of the tubular body portion of the first member with the feature of the second member including the radial extension extending radially outward relative to the outer surface, the radial extension including a first non-threaded outer wall, in combination with the other claim elements of parent claim 15.

	Claim 17 contains allowable subject matter as depending from claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Gooi et al. (US 2012/0141114) teaches an integrated image sensor lens assembly (figure 4) comprising a base member (114) supporting a lens barrel (116) with at least one lens of the lens barrel (116) positioned closer to a top, non-threaded end of a tubular portion of the base member (114) than the opposite end of the tubular portion of the base member (114, see figure 4). 
Watanabe et al. (US 2012/0134033) teaches a base member with a tubular portion having a non-threaded inner surface extending along an optical axis (see figure 5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696